Citation Nr: 1704360	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial compensable evaluation for eczema of the legs.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION


The Veteran served on active duty with the United States Marine Corps from September 1982 to August 1986.  He also had periods of active duty from November 1990 to April 1991 and January 2003 to December 2003 as a member of the Marine Corps Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The Board remanded the Veteran's claims in November 2015; with the exception of a claim for an increased rating for bilateral hearing loss which was decided.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Appeals Management Center sent the Veteran a Supplement Statement of the Case (SSOC) in August 2016.  Shortly thereafter, the mail was returned as undeliverable, even though the mail was sent to the Veteran's address of record.  The AMC must determine the Veteran's correct address and provide him with the SSOC.

Accordingly, the case is REMANDED for the following action:

Send the Veteran the August 2016 SSOC after verifying the Veteran's correct mailing address.  Then, return the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

